Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1, 3-5, 8-12, 21-28 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of Claim 1 including: providing a CMOS substrate having a bump protruding therefrom; forming a second roughening layer over the bump, wherein a sidewall of the bump is exposed from the second roughening layer and a top surface of the bump is covered by the second roughening layer; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of Claim 9 including: removing a portion of the second buffer layer and a portion of the second roughening layer to expose at least a portion of a sidewall of the bump and cover a top surface of the bump; in combination with other limitations. 
The prior art of record neither anticipates nor renders obvious claimed limitation(s) of Claim 21 including: removing a portion of the second roughening layer and a portion of the second buffer layer to expose at least a portion of a sidewall of the bump a top surface of the bump is remained covered by the second roughening layer and the second buffer layer; in combination with other limitations. 
Re Claims 3-5, 8, 10-12, 22-28 and 30-32, they are allowable because of their dependence on Claims 1, 9 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892